Petition for Writ of Mandamus Denied and Memorandum Opinion filed April
26, 2007







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed April 26, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00079-CV
____________
 
IN RE ANDRES LOPEZ, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
January 31, 2007, relator filed a petition for writ of mandamus
in this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relator asked this court to compel the Honorable Judy Warne, presiding judge of
the 257th District Court of Harris County, (1) to vacate the temporary orders
issued on January 5, 2007, and (2) to set aside the orders denying relator=s plea in abatement and plea to the
jurisdiction, and the order overruling relator=s objections to entry of temporary
orders, all signed on January 5, 2007. 
Relator
has not established he is entitled to mandamus relief.  Accordingly, we deny
relator=s petition for writ of mandamus. 




 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed April 26, 2007.
Panel consists of Chief Justice
Hedges and Justices Fowler and Edelman.